J-A30019-18

NON-PRECEDENTIAL DECISION – SEE SUPERIOR COURT I.O.P 65.37

IN RE: ESTATE OF MARIE HIRNYK,             :        IN THE SUPERIOR COURT OF
DECEASED                                   :              PENNSYLVANIA
                                           :
                                           :
                                           :
APPEAL OF: ANGELLA PIOTROWSKI,             :
EXECUTRIX OF THE ESTATE OF                 :
MARIA HIRNYK, DECEASED                     :      No. 84 WDA 2018


                   Appeal from the Order January 10, 2018
              in the Court of Common Pleas of Allegheny County
                      Orphans’ Court at No(s): 34 of 2013

BEFORE: SHOGAN, J., KUNSELMAN, J. and STRASSBURGER, J.*

DISSENTING MEMORANDUM BY STRASSBURGER, J.:FILED APRIL 16, 2019

      I respectfully dissent.    I disagree with the learned Majority that

Piotrowski waived her first issue relating to the Multi-Party Account Act’s

applicability. Piotrowski’s Pa.R.A.P. 1925(b) statement lists the following as

her first issue: “[w]hether the trial court erred by finding that the funds in

Citizens Bank account ending in 0168 belonged to Marjorie Weiblinger by

operation of the right of survivorship provision of the Pennsylvania Multi-Party

Account Act, 20 Pa.C.S. §§ 6301 et seq..”           Rule 1925(b) Statement,

2/18/2018, at ¶ 1.

      Pa.R.A.P. 1925(b)(4)(v) provides, in relevant part, that “[e]ach error

identified in the [Rule 1925] Statement will be deemed to include every

subsidiary issue contained therein which was raised in the trial court[.]” I

would find the issue as stated in Piotrowski’s 1925 statement includes the




* Retired Senior Judge assigned to the Superior Court.
J-A30019-18


subsidiary issues of whether Weiblinger terminated the joint tenancy when

she removed Hirnyk’s name from the account prior to Hirnyk’s death and thus,

whether the MPAA applies.

      Moreover, having found no waiver, I would find that Piotrowski prevails

on the merits. I agree with Piotrowski’s argument that the MPAA’s right of

survivorship provision does not apply because Weiblinger terminated the joint

tenancy during Hirnyk’s life. Once the joint tenancy ended, there was no right

of survivorship for Weiblinger to receive the funds.   The monies belong to

Hirnyk and should be returned to the Estate.

      Accordingly, I would reverse the order of orphans’ court and remand for

the orphans’ court to direct Weiblinger to return the $90,078.25 to Hirnyk’s

estate.




                                 -2-